           Case 1:20-cv-00361-NONE-JLT Document 1-1 Filed 03/09/20 Page 1 of 6


1    BOWMAN AND BROOKE LLP
     Richard L. Stuhlbarg (SBN 180631)
2    richard.stuhlbarg@bowmanandbrooke.com
     970 West 190th Street, Suite 700
3    Torrance, CA 90502
     Tel:      310.768.3068
4    Fax:      310.719.1019
5    Attorneys for Defendant,
     FCA US LLC
6
7                          UNITED STATES DISTRICT COURT
8                        EASTERN DISTRICT OF CALIFORNIA
9
10   ANGELA P. SPEGAL, an                   )   CASE NO.: 2:20-at-248
     individual; and KRISTOPHER G.          )
11   HAIL, an individual,                   )   (Removed from California Superior Court,
                                            )   Kern County - Case No. BCV-20-100311)
12                        Plaintiffs,       )
                                            )
13           vs.                            )   DECLARATION OF RICHARD
                                            )   STUHLBARG IN SUPPORT OF FCA
14   CJM AUTOMOTIVE GROUP,                  )   US LLC'S NOTICE OF REMOVAL
     INC., a California Corporation;        )
15   FCA US LLC, a Delaware Limited         )
     Liability Company; and DOES 1          )   Action Filed:      January 31, 2020
16   through 75, inclusive,                 )   Trial:             None
                                            )
17                        Defendants.       )
                                            )
18
19           I, Richard Stuhlbarg, declare as follows:
20           1.    I am an attorney admitted to practice before all courts of the State of
21   California and the United States District Court for the Eastern District of
22   California. I am a Partner at Bowman and Brooke LLP, attorneys of record for
23   FCA US LLC ("FCA US"). This declaration is offered in support of FCA US's
24   Notice of Removal to the United States District Court for the Central District of
25   California under 28 U.S.C. §§ 1331, 1332, 1441 and 1446.            I have personal
26   knowledge of all the facts set forth herein, and if called upon to do so by the Court,
27   could and would testify competently thereto. As to those matters stated upon
28   information and belief, I am informed and believe such matters to be true.



     22172963v1                                 1
           Case 1:20-cv-00361-NONE-JLT Document 1-1 Filed 03/09/20 Page 2 of 6


1            This declaration is submitted in support of Defendant’s Notice of Removal
2    to the United States District Court for the Eastern District of California under 28
3    U.S.C. §§ 1331,1332, 1441 and 1446.
4            3.    In executing this declaration, I do not intend, and FCA US has not
5    authorized me, to waive any protections or privileges FCA US may have as to
6    proprietary, trade secret, and/or confidential information, or to waive FCA US’
7    attorney-client privilege as to any of its communications or to waive the work
8    product immunity developed in anticipation of or in response to litigation. I intend
9    only to describe certain factual matters that are pertinent to this declaration.
10           4.    I obtained a J.D. from the Loyola Law School in Los Angles in 1995.
11   I was President of the South Bay Bar Association in Torrance in 2019 where I was
12   previously on the Board of Directors and the Civil Litigation Section Chair. I have
13   also been recognized as a Southern California Super Lawyer. I have handled
14   hundreds of Song-Beverly Act (or California lemon law) cases since 1998 and
15   tried more than 20 to verdict or nonsuit for clients including AM General
16   (Hummer), Aston Martin, BMW, Ferrari, Ford, Jaguar, and Toyota in state and
17   federal courts. I have lectured on state and federal lemon law to various groups
18   including most recently at the April 2019 American Bar Association TIPS Motor
19   Vehicle conference in Coronado, California on recent California Automotive
20   Appellate Warranty Update.        I represent automotive clients in cases involving
21   claimed violations of the Song-Beverly Act, the Magnusson-Moss Act and
22   including allegations of fraud, violation of the Consumers Legal Remedies Act,
23   and punitive damages.
24           5.    The Song-Beverly Act allows for the recovery of attorney's fees, and
25   plaintiffs' attorneys regularly request more than $75,000 in Song Beverly cases
26   tried or prepared for trial. See, e.g., Hall v. FCA US LLC, 2018 U.S. Dist. LEXIS
27   85048, at *8-9 (E.D. Cal. May 21, 2018) (plaintiffs' counsel sought $82,110 in fees
28   ); Ruiz v. BMW of N. Am., LLC, 2018 U.S. Dist. LEXIS 76855, at *22 (C.D. Cal.



     22172963v1                                 2
           Case 1:20-cv-00361-NONE-JLT Document 1-1 Filed 03/09/20 Page 3 of 6


1    May 7, 2018) (plaintiff's counsel sought $203,966 in fees); Garcia v. FCA US LLC,
2    2018 U.S. Dist. LEXIS 37594, at *8 n.1 (E.D. Cal. Mar. 7, 2018) (plaintiff's
3    counsel sought $60,615 in fees); Davtian v. Jaguar Land Rover N. Am. LLC, 2017
4    U.S. Dist. LEXIS 30600, at *3 (C.D. Cal. Mar. 3, 2017) (plaintiffs' counsel sought
5    $195,125 in fees); Clayton v. Ford Motor Co., 2017 Cal. App. Unpub. LEXIS
6    4596, at *1-2 (July 5, 2017) (plaintiffs' attorneys sought $177,840 in fees based on
7    444.6 hours of work at an hourly rate of $400, plus a 2.0 multiplier, i.e. $355,680);
8    Goglin v. BMW of N. Am., LLC, 4 Cal. App. 5th 462, 464 (2016) (trial court
9    awarded "$185,000 in attorney fees and costs for successfully settling her claims
10   under the Song-Beverly Consumer Warranty Act "). In my experience litigating
11   such cases, it is not uncommon, and in fact quite regular, for attorney’s fee and
12   cost awards (or resolutions through informal discussions with opposing counsel) to
13   exceed $100,000. In sum, the attorney fee and cost payments tendered (or for
14   judgments entered) to the consumer’s counsel routinely adds significant financial
15   exposure to an automotive manufacturer and is a recoverable element of damages
16   in lawsuits involving the Song-Beverly Act.
17           6.   Based on my experience and knowledge of litigating in cases
18   involving claimed violations of the Song-Beverly Act, I testify the amount in
19   controversy in this case is more likely than not to exceed $75,000.
20           7.   Furthermore, my extensive experience in opposing these type of cases
21   has been that individual dealerships have not been sued as a matter of course. It is
22   my belief that the instant Plaintiff only sued the named CJM Automotive Group,
23   Inc., located in Kern County, in an attempt to defeat diversity and to prevent the
24   matter from being removed to federal court.
25           8.   Upon review of the Complaint, I was able to ascertain the amount in
26   controversy and learned that this case is removable. Attached as Exhibit A is a true
27   and correct copy of the Complaint filed in Angela P. Spegal and Kristopher G.
28   Hail v. FCA US LLC et al., Case No. BCV-20-100311.



     22172963v1                               3
           Case 1:20-cv-00361-NONE-JLT Document 1-1 Filed 03/09/20 Page 4 of 6


1            9.    Plaintiffs alleged they are entitled to relief including rescission of the
2    purchase contract and restitution of all monies expended. The sales contract for
3    Plaintiffs’ vehicle, which is the subject of the Complaint, states the total sales price
4    of the vehicle is $42,544.16. Attached as Exhibit B is a true and correct copy of
5    the Sales Contract between Plaintiffs and CJM Automotive Group, Inc., for the
6    sale of a used 2015 Jeep Wrangler Unlimited, VIN: 1C4HJWDGXFL554230. The
7    Sales Contract is also attached as Exhibit 1 to the Complaint.
8            10.   I performed the calculations to determine the potential damages to be
9    awarded to Plaintiffs if they prevail on their Song-Beverly Act causes of action.
10           11.   The Song-Beverly Act authorizes a prevailing party to recover up to
11
     two times the purchase price of the vehicle as civil penalty.
12
             12.   Pursuant to the statutory method of calculation above, I calculated
13
     Plaintiffs’ potential damages on their Song-Beverly Act claims using figures
14
     presented in the Sales Contract. In this case Plaintiffs alleged they are entitled to
15
     damages in rescission of the purchase contract and restitution of all monies
16
     expended, which is not less than $42,544.16 plus $85,088.32 as a double civil
17
     penalty totals $127,632.48.     The prevailing party can also recover reasonably
18
     incurred attorney’s fees.
19
             13.   Attached as Exhibit C is a true and correct copy of the Summons
20
     filed in Angela P. Spegal and Kristopher G. Hail v. FCA US LLC et al., Case No.
21
     BCV-20-100311.
22
23           14.   Attached as Exhibit D is a true and correct copy of the Civil Case

24   Cover Sheet filed in Angela P. Spegal and Kristopher G. Hail v. FCA US LLC et

25   al., Case No. BCV-20-100311.

26           15.   Attached as Exhibit E is a true and correct copy of FCA’s Answer to
27   Plaintiffs’ Complaint filed in Angela P. Spegal and Kristopher G. Hail v. FCA US
28   LLC et al., Case No. BCV-20-100311.



     22172963v1                                 4
           Case 1:20-cv-00361-NONE-JLT Document 1-1 Filed 03/09/20 Page 5 of 6


1            16.   Attached as Exhibit F is a true and correct copy of the Proof of
2    Service for FCA’s Answer filed in Angela P. Spegal and Kristopher G. Hail v.
3    FCA US LLC et al., Case No. BCV-20-100311.
4            17.   I have proof of my client’s citizenship as asserted in our removal
5    filings. Attached as Exhibit G is a true and correct copy of an excerpt from FCA’s
6    10-K filing for the fiscal year ending December 31, 2014, which was downloaded
7    on August 14, 2019 from the Securities and Exchange Commission website,
8    https://www.sec.gov/Archives/edgar/data/1513153/000151315315000010/fcausllc-
9    2014123110k.htm.
10           18.   Attached as Exhibit H is a true and correct (redacted) copy of the
11   TransUnion report regarding Plaintiff Angela P. Spegal. Attached as Exhibit I is a
12   true and correct (redacted) copy of the TransUnion report regarding Plaintiff
13   Kristopher G. Hail. In compliance with Federal Rule of Civil Procedure 5.2 and
14   Local Rule 5.2-1, any personal identifying information has been redacted.
15           I declare under penalty of perjury under the laws of the United States of
16   America that the foregoing is true and correct and if called as a witness I could and
17   would so testify.
18           Executed this 9th day of March 2020 at Torrance, California.
19
20                                                  /s/ Richard Stuhlbarg
                                                    Richard Stuhlbarg, Declarant
21
22
23
24
25
26
27
28



     22172963v1                                5
           Case 1:20-cv-00361-NONE-JLT Document 1-1 Filed 03/09/20 Page 6 of 6


1                                  PROOF OF SERVICE
                                   F.R.C.P. Rule 5(b)(2)(3)
2
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
3
4    I am employed in the County of Los Angeles, State of California. I am over the age
     of 18 and not a party to the within action; my business address is 970 West 190th
5    Street, Suite 700, Torrance, CA 90502 and my e-mail address is:

6    On March 9, 2020, I served the foregoing documents described as CIVIL COVER
     SHEET on all interested parties in this action by enclosing  a true copy the
7    original of them in an envelope addressed as follows:
8    Sharon E. Glassey, Esq.                   ATTORNEYS FOR PLAINTIFFS
9    Christopher T. Smith, Esq.
     Zachary H. Rankin, Esq.                   Tel: 858/ 207-6127
10   Glassey | Smith                           Fax: 858/ 263-0218
11   9685 Via Excelencia, Suite 108            EM:
     San Diego, CA 92126                       sharon@californiaconsumerattorneys.com
12
                                               chris@californiaconsumerattorneys.com
13                                             zac@californiaconsumerattorneys.com
14
15          BY MAIL (F.R.C.P. Rule 5(b)(2)): I served the documents by placing the
     envelope for collection and mailing following our ordinary business practices. I am
16   readily familiar with the firm's business practice for collecting and processing
     documents for mailing. On the same day the document is placed for collection and
17   mailing, it is deposited in the ordinary course of business with the United States
     Postal Service in a sealed envelope with postage fully prepaid. I am aware that on
18   motion of the party served, service is presumed invalid if the postal cancellation date
     or postage date is more than 1 day after the date of deposit for mailing in affidavit.
19
20         BY ELECTRONIC SERVICE (CCP 1010.6.(b)(6)): Based on an
     agreement of the parties to accept service by electronic transmission, I caused the
21   documents to be sent to the addressees persons at the electronic notification listed
     on the Service/Mailing List.
22
     Executed on March 9, 2020, at Torrance, California.
23
        (Federal) I declare that I am employed in the office of a member of the bar of this
24   court at whose direction the service was made.
25
26
27                                                         ELIZABETH VELASQUEZ
28



     22172963v1                                6
